DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species embodied in claims 1-5, 14 and 20 in the reply filed on 12 August 2022 is acknowledged.

Claims 6-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12 August 2022.
	   NOTE:  Claim 20 is also being withdrawn as it appears this claim is drawn to a nonelected species.  Claim 20 is depended from claim 15, which was not elected.  Furthermore, it appears that Applicant is electing the species embodied in Figure 2; and claim 15 recites a make-up pump, which is shown/embodied in Figure 4, a nonelected species.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "415", as shown in Figure 4, does not appear within the written specification.
   Reference numeral "612", as shown in Figure 6, does not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0024], line 4:  Reference numeral "103" should be corrected to read -- 203 --.  
   Paragraph [0024], line 19:  The abbreviation "CO2" should be corrected to read
-- CO2 --.    
   Paragraph [0030], line 6:  The term -- to -- should be inserted prior to the term "direct".
   Paragraph [0031], line 11:  The term "on" should be corrected to read -- only --.
  
Appropriate correction is required.

Claim Objections
Claims 14 is objected to because of the following informalities:
   Re claim 14, claim line 1:  The term -- configured -- should be inserted prior to the term "for" to positively recite the function in the preamble.

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 5:  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear as to how much gas the term substantially allows there to remain within the liquid mobile phase.  What is the error rate or tolerance for the term substantially?  Is it 1%, 5%, 8%?  One simply does not know how much gas can remain within the substantially liquid mobile phase because the term "substantially" has not been defined. 
   Re claim 2, claim line 1:  The term “low pressure” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear as to how much pressure the liquid optical detector requires before it can now longer deemed to be low pressure.  Are the detectors listed in the specification merely examples; or is the list representative of the only liquid optical detectors that would encompass the term low pressure?   
   Re claim 14, claim line 8:  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear as to how much gas the term substantially allows there to remain within the liquid mobile phase.  What is the error rate or tolerance for the term substantially?  Is it 1%, 5%, 8%?  One simply does not know how much gas can remain within the substantially liquid mobile phase because the term "substantially" has not been defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,444,475 (Anderson, Jr. et al.).
   With respect to the limitations of claim 1, Anderson, Jr. et al. disclose a method for removing gas prior to sample detection, comprising the steps of:
      pumping a compressible mobile phase through a column (col. 5, lines 35-38);
      extracting a compressible portion of the mobile phase from an output of the column (14) upstream of a detector (21) using a separator (15, 17) (col. 5, lines 18-20, 23-26, and 37-38 and Figure 1); and
      directing a substantially liquid component of the mobile phase to the detector (21) (col. 5, lines 23-26 and 38).

   With respect to the limitation of claim 3, Anderson, Jr. et al. further disclose that the compressible portion of the mobile phase is CO2 (abstract and col. 13, lines 43-47) and the separator is a gas-liquid separator (gas permeable tubing is utilized to remove gas from the mobile phase - col. 5, lines 18-26 and col. 13, line 25-30 and 45-46).  


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0136389 (Jackson et al.).
   With respect to the limitations of claim 1, Jackson et al. disclose a method for extracting a gaseous component from a mobile phase (paragraph [0032] lines 1-3), the method comprising:
      pumping a compressible mobile phase through a column (820/920/1020) (mixed supersaturated solution can include a mobile phase, which is passed through a column - paragraphs [0072], [008-082] and paragraph [0086], lines 1-7 and Figures 8-10);
      extracting a compressible portion of the mobile phase from an output of the column (820/920/1020) upstream of a detector (860/970/1070) using a separator (830/840, 940/950, 1040/1050) (a degasser (840/940/1050) and a gas-liquid separator (830/950/1040) are utilized downstream of a column (820/920/1020) and upstream of a detector (860/970/1070) to remove an amount of gas from a supersaturated solution (mobile phase) - paragraph [0035], lines 1-5, paragraph [0073], and paragraphs [0080-0084] and Figures 8-10); and
      directing a substantially liquid component of the mobile phase to the detector (860/970/1070) (paragraph [0035], lines 4-6 and 10-13, paragraph [0073], and paragraph [0078], and Figures 8-10).

   With respect to the limitations of claim 3, Jackson et al. further disclose that the compressible portion of the mobile phase is CO2 (paragraph [0002])and the separator is a gas-liquid separator ((a degasser (840/940/1050) and a gas-liquid separator (830/950/1040) are utilized downstream of a column (820/920/1020) and upstream of a detector (860/970/1070) to remove an amount of gas from a supersaturated solution (mobile phase) - paragraph [0035], lines 1-5, paragraph [0073], and paragraphs [0080-0084] and Figures 8-10).

   With respect to the limitations of claim 4, Jackson et al. further disclose decompressing the mobile phase downstream of the column and upstream of the gas-liquid separator using a back-pressure regulator (930/1030) (paragraphs [0081-0082] and Figures 9-10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0136389 (Jackson et al.).
   With respect to the limitations of claim 14, Jackson et al. disclose a system for extracting CO2 from a mobile phase (paragraphs [0002]) , the system comprising:
      a mobile phase pump configured to pump a CO2-based mobile phase (paragraph [0072]) through a column (920/1020) (paragraphs [0038-0040] and Figures 9-10);
      a pressure control device (930/1030) configured to decompress the mobile phase downstream of the column (920/1020) (a back-pressure regulator (930/1030) is located downstream of the column - paragraphs [0081-0082] and Figures 9-10);
      a gas-liquid separator located downstream of the column and configured to extract CO2 from the mobile phase (a degasser (940/1050) and a gas-liquid separator (950/1040) are utilized downstream of a column (920/1020) and upstream of a detector (970/1070) to remove an amount of gas from a supersaturated solution (mobile phase) - paragraph [0035], lines 1-5, paragraphs [0072-0073], and paragraphs [0081-0084] and Figures 9-10); and
       WBD (US) 56809631viApplication No.: 16/718,848Docket No.: W-2945-USO2a detector (970/1070) located downstream of the gas-liquid separator and configured to analyze a substantially liquid portion of the mobile phase (paragraph [0035], lines 4-6 and 10-13, paragraph [0073], and paragraph [0078], and Figures 9-10).
     Jackson et al. disclose flowing a mobile phase through a column, but fail to expressly disclose a pump for performing this function.  The examiner, however, argues that utilizing a pump to move fluid through a chromatography system is a well-known means for moving fluid through a pressurized chromatography process; and would be obvious to one of ordinary skill at the time of filing to utilize a pump to move the mobile phase from the carbon dioxide source to the mixer and through the column because the flow of fluid is controlled through the chromatography process and pump is needed to push the fluid through the various components used in the chromatography process.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0136389 (Jackson et al.) in view of US 2015/0021265 (Jackson et al.).
   With respect to the limitation of claim 2, Jackson et al. ('389) disclose all of the limitations of the base claim; but fail to disclose that the detector is a low-pressure liquid optical detector.  
   Jackson et al. ('265) disclose a method of passing a mobile phase fluid flow comprising liquified CO2 through a separation column.  After passing through the column (182) the mobile phase fluid continues on to a detector, such as a photodiode array detector (PDA)(192) (paragraph [0036], lines 1-4).  Modifying Jackson et al. ('389) with a low-pressure optical detector would have been obvious to one of ordinary skill in the art at the time of filing as a means of providing a non-destructive detector to detect the analytes in the flow.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0136389 (Jackson et al.) in view of US 2011/0290726 (Liu et al.).
   With respect to the limitation of claim 5, Jackson et al. disclose all of the limitations of the base claim, but fail to disclose that the extracted gaseous CO2 is directed to waste.
   Liu et al. disclose a high pressure degas assembly for a chromatography system whereby gas removed from the fluid by the degas assembly (39) is transferred to waste receptacle (49) through the use of a regenerate solution (paragraph [0057], lines 1-8 - Figure 1).  Modifying Jackson et al. to transfer the removed gas to waste would have been obvious to one of ordinary skill in the art at the time of filing as a means for operating the system continuously (paragraph [0057], line 8).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various chromatography processes that utilize a supercritical fluid.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856